Name: Decision No 1/87 of the EEC-Switzerland Joint Committee - Community transit of 14 August 1987 amending the Agreement between the European Economic Community and the Swiss Confederation on the application of the rules on Community transit and its appendices
 Type: Decision
 Subject Matter: tariff policy;  Europe
 Date Published: 1987-11-23

 Avis juridique important|21987D1123(04)Decision No 1/87 of the EEC-Switzerland Joint Committee - Community transit of 14 August 1987 amending the Agreement between the European Economic Community and the Swiss Confederation on the application of the rules on Community transit and its appendices Official Journal L 332 , 23/11/1987 P. 0173 - 0213 Official Journal L 332 , 23/11/1987 P. 0173 - 0213ANNEX BDECISION N ° 1/87 OF THE EEC-SWITZERLAND JOINT COMMITTEE - COMMUNITY TRANSIT - of 14 August 1987 amending the Agreement between the European Economic Community and the Swiss Confederation on the application of the rules on Community transit and its appendices THE JOINT COMMITTEE, Having regard to the Agreement between the European Economic Community and the Swiss Confederation on the application of the rules on Community transit, and in particular Article 16 (3) (a) and (b) thereof, Whereas the rules on Community transit have been the subject of several amendments and adjustments resulting from the replacement of the forms used for making out Community transit documents by the single administrative document form provided for in the context of the simplification of formalities in trade within the Community; Whereas the rules on Community transit are contained in Appendices I and II to the Agreement; whereas those Appendices should therefore be amended; Whereas those amendments require some adjustments to be made to the Agreement itself; Whereas certain additions should also be made to the wording of the Agreement following the accession of Spain and Portugal to the Community, HAS DECIDED AS FOLLOWS: Article 1The Agreement between the European Economic Community and the Swiss Confederation on the application of the rules on Community transit is hereby amended as follows: 1. Article 2 (2) shall be replaced by the following: '2. Within the limits of Article 1, the Republic of Austria shall enjoy the same rights and meet the same obligations as the Member States for the application of the rules on Community transit. In these rules any reference to the Community or to the Member States shall apply equally to the Republic of Austria. However, in the case of Articles 1 and 7 of the Regulation on Community transit (Appendix I) and in the case of the first subparagraph of Article 34 and the first subparagraph of Article 51 of the Regulation on provisions for the implementation of the Communitytransit procedure and for certain simplifications of thatprocedure (Appendix II), the word ''Community'' relates exclusively to the European Economic Community.'2. Article 5 (1) shall be replaced by the following: '1. Where goods are carried through the Austrian territory between two points situated in the Community and are reconsigned from Austria after storage in a customs warehouse, T 2 and COM T 2 L documents may be issued only on the following conditions: - the goods must not have been stored in a privat warehouse within the meaning of the Swiss Federal customs law ( ¹); - they shall not have been warehoused over a period exceeding five years; however, as regards goods falling within Chapters 1 to 24 of the Nomenclature for the Classification of Goods in Customs Tariffs (International Convention on the Harmonized Commodity Description and Coding System of 14 June 1983), that period shall be limited to six months; - the goods must have been stored in special spaces and shall have received no treatment other than that needed for preservation in the original state, or for splitting up consignments without replacing the packaging; - any treatment must have taken place under customs supervision.'3. Article 6 (2) and (3) shall be replaced by the following: '2. The competent customs offices of the Member States are empowered to issue T 1 or T 2 documents valid for an Austrian, office of destination. Subject to Article 82 (b) and (c) of the Regulation on provisions for the implementation of the Community transit procedure and for certain simplifications of that procedure (Appendix II) and those of paragraph 4, they are also empowered to issue COM T 2 L documents for goods consigned to Austria. 3. Without prejudice to the provisions of Articles 34 and 51 of the Regulation on provisions for the implementation of the Community transit procedure and for certain simplifications of that procedure (Appendix II), a Community transit operation may be terminated at an office other than that specified in the T 1 or T 2 document provided that both offices belong to the same Contracting Party. That office shall then become the office of destination. If, exceptionally, it should prove necessary to produce the goods with the intention of terminating their transport at an office other than that specified in the T 1 or T 2 document and the two offices belong to different Contracting Parties, the customs authorities at the office where the goods are produced may authorize the change in office of destination provided that the Community transit document does not bear one of the following statements: - Salida de la Comunidad sometida a restricciones- Udfoersel fra Faellesskabet undergivet restriktioner- Ausgang aus der Gemeinschaft Beschraenkungen unterworfen- Ã ©AAÃ ®Ã ¯aeÃ ¯Ã ² Ã ¡Ã °ue Ã ´Ã §Ã ­ Ã Ã ¯Ã ©Ã ­ueÃ ´Ã §Ã ´Ã ¡ Ã µÃ °Ã ¯Ã ªaassÃ ¬aaÃ ­Ã § Ã ³aa Ã °aaÃ ±Ã ©Ã ¯Ã ±Ã ©Ã ³Ã ¬Ã ¯Ã ½Ã ²- Export from the Community subject to restrictions- Sortie de la CommunautÃ © soumise Ã des restrictions- Uscita dalla ComunitÃ assoggettata a restrizioni- Verlaten van de Gemeenschap aan beperkingen onderworpen- SaÃ ­da da Comunidade sujeita a restriÃ §Ã µes. - Salida de la Comunidad sujeta a pago de derechos- Udfoersel fra Faellesskabet betinget af afgiftsbetaling- Ausgang aus der Gemeinschaft Abgabenerhebung unterworfen- Ã ©AAÃ ®Ã ¯aeÃ ¯Ã ² Ã ¡Ã °ue Ã ´Ã §Ã ­ Ã Ã ¯Ã ©Ã ­ueÃ ´Ã §Ã ´Ã ¡ Ã µÃ °Ã ¯Ã ªaassÃ ¬aaÃ ­Ã § Ã ³aa aaÃ °Ã ©Ã ¢UEÃ ±Ã µÃ ­Ã ³Ã §- Export from the Community subject to duty- Sortie de la CommunautÃ © soumise Ã imposition- Uscita dalla ComunitÃ assoggettata a tassazione- Verlaten van de Gemeenschap aan belastingheffing onderworpen- SaÃ ­da da Comunidade sujeita a pagamento de imposiÃ §Ã µes. The new office of destination shall enter in the ''control by office of destination'' box of the return copy of the T 1 or T 2 document, in addition to the usual statements which it is obliged to enter, one of the following statements: - Diferencias: mercancÃ ­as presentadas en la oficina . . . (nombre y paÃ ­s)- Forskelle: det toldsted, hvor varerne blev frembudt . . . (navn og land)- Unstimmigkeiten: Zollstelle der Gestellung . . . (Name und Land)- AEÃ ©Ã ¡oeÃ ¯Ã ±Ã Ã ²: aaÃ ¬Ã °Ã ¯Ã ±aaÃ ½Ã ¬Ã ¡Ã ´Ã ¡ Ã °Ã ±Ã ¯Ã ³Ã ªÃ ¯Ã ¬Ã ©Ã ³Ã ¨Ã Ã ­Ã ´Ã ¡ Ã ³Ã ´Ã ¯ Ã ´aaÃ «Ã ¹Ã ­aassÃ ¯^.^.^. (ueÃ ­Ã ¯Ã ¬Ã ¡ Ã ªÃ ¡Ã © Ã ·Ã ¾Ã ±Ã ¡)- Differences: office where goods were presented . . . (name and country)- DiffÃ ©rences: marchandises prÃ ©sentÃ ©es au bureau . . . (nom et pays)- Differenze: ufficio al quale sono state presentate le merci . . . (nome e paese)- Verschillen: kantoor waar de goederen zijn aangebracht . . . (naam en land)- DiferenÃ §as: mercadorias apresentadas na estÃ ¢ncia aduaneira . . . (nome e paÃ ­s). The office of departure shall not discharge the T 1 or T 2 document until all the obligations arising from the change in office of destination have been complied with. Where appropriate, it shall inform the guarantor of the non-discharge.'4. Article 8 (4) to (7) shall be replaced by the following: '4. The provisions of Articles 34 and 51 of the Regulation on provisions for the implementation of the Community transit procedure and for certain simplifications of that procedure (Appendix II) shall not apply when the carriage begins in Switzerland or when goods enter the Community via Switzerland. 5. In cases of carriage referred to in Article 52 (3) of the Regulation on provisions for the implementation of the Community transit procedure and for certain simplifications of that procedure (Appendix II) which begin in Switzerland, a reference to the large container or containers containing the goods referred to in Article 1 (3) of the Regulation on Community transit (Appendix I) shall be made by the office of departure in the box reserved for customs use of copy 3 A of the Communiy Transit Transfer Note, opposite the symbol ''T 2''. 6. When the carriage operations referred to in paragraph 4 of Article 52 of the Regulation on provisions for the implementation of the Community transit procedure and for certain simplifications of that procedure (Appendix II) begin in Switzerland the serial number or numbers of the list or lists of the large containers containing the goods referred to in Article 1 (3) of the Regulation on Community transit (Appendix I) must be entered by the office of departure in the box reserved for use by customs on copy 3 A of the Community transit transfer note opposite the symbol T 2. 7. Where the Community transit operations referred to in Article 61 (1) and in the first subparagraph of Article 61 (2) of the Regulation on provisions for the implementation of the Community transit procedure and for certain simplifications of that procedure (Appendix II) ends in Switzerland, copy 2 of the International Consignment Note or of the International Express Parcels Consignment Note shall be produced at the customs office responsible for the last station involved in the Community transit operation. That customs office shall stamp the sheet after ascertaining that carriage of goods is covered by the Community transit document or documents referred to.'5. Article 9 (1) shall be replaced by the following: 'Until a procedure has been agreed for the exchange of statistical information to ensure that the Swiss Confederation and the Member States have the data necessary for the preparation of their transit statistics, an additional copy of copy 4 of the T 1 and T 2 documents shall be supplied for statistical purposes: (a) to the Swiss office of transit in the case of goods consigned direct through Swiss territory from a point situated in the Community to another point situated in the Community; (b) to the first office of transit in the Community, in the case of goods which are the subject of a Community transit operation commencing in Switzerland.'6. Article 13 (1) shall be replaced by the following: '1. The provisions set out in square brackets in Appendices I and II and listed below shall not apply: Appendix IArticle 1 (4) and (5); Article 2 (2), first subparagraph, last phrase and last subparagraph; Article 3; Article 4; Article 7 (3), first subparagraph, last phrase; Article 9, last phrase; Article 10; Article 12 (1), last phrase and (2), last phrase; Article 22 (1), last sentence; Article 26 (2); Article 29; Article 30 (3); Article 32 (1), second subparagraph and (3); Article 39 (1), first subparagraph, last phrase; Article 41; Article 44 (1) and (2); Article 47; Article 48 (2); Article 49 (2) (b), last phrase; Articles 50 to 53, 55 to 61. Appendix IIArticle 1 (1), (5), first sentence, (7) and (8); Article 3; Article 4; Article 5 (6) and (7), first subparagraph; Article 7 (3); Article 16; Article 18 (5), second subparagraph, last sentence; Articles 20 to 27; Article 28 (a); Article 35 (2) and (4); Article 43 (a); Article 52 (2), (3), (4), second subparagraph, second sentence and (6); Article 59; Article 61 (C) (2), second subparagraph, Article 62, second subparagraph; Article 77 (1); Articles 78 to 81; Article 88; Article 97 (1) after the word 'repealed'; Article 100. However, Articles 4, 41, 44 (1) and (2), 47 and 50 to 53 of Appendix I and of Article 18 (5), second subparagraph, last sentence, Articles 20 to 27, Article 28 (a), Article 35 (2) and (4), Article 43 (a), Article 52 (2), (3), (4), second subparagraph, second sentence and (6), Article 59, Article 62, second subparagraph, Article 77 (1), Articles 78 to 81, Articles 88, 97 (1) and 100 of Appendix II shall continue to apply in the Member States. Article 2Appendix I to the Agreement is hereby amended as follows: 1. Article 1 (5) shall be replaced by the following: ['5. The provisions of the Treaties establishing the European Economic Community and the European Coal and Steel Community relating to the free movement of goods shall apply to those goods which, in accordance with Article 1 (2) (b), are carried under the procedure for external Community transit and which are not exported to a third country, provided their Community status is certified in accordance with Article 6 (3) of Regulation (EEC) N ° 678/85. The document laid down by this provision shall be issued after cancellation of the customs export formalities relating to the Community measures which necessitated the exportation of the goods to a third country.'] 2. The first subparagraph of Article 2 (2) shall be replaced by the following: '2. The provisions of the Treaties establishing the European Economic Community and the European Coal and Steel Community which relate to the free movement of goods shall apply to movements of goods under an international procedure for temporary importation or temporary admission only if the document provided for in Article 3 of the additional protocol annexed to Recommendation N ° 1/87 of the Joint Committee, hereinafter referred to as the 'Additional Protocol', is produced to establish the Community status of those goods [Article 6 (3) of Regulation (EEC) N ° 678/85].' 3. Article 7 (3) shall be replaced by the following: '3. The provisions of the Treaties establishing the European Economic Community and the European Coal and Steel Community which relate to the free movement of goods shall apply to the movement of goods under one of the procedures referred to in paragraphs 1 and 2 on condition that they are accompanied, not only by the document required under the procedure used, but also, for the purpose of establishing the Community status of those goods, by the document provided for in Article 3 of the Additional Protocol [Article 6 (3) of Regulation (EEC) N ° 678/85]. The latter document shall contain a reference to the procedure used and to the document relating to it.' 4. Article 9 shall be replaced by the following: 'Article 9Where, in the cases provided for in this Regulation, the provisions of the Treaties establishing the EuropeanEconomic Community and the European Coal and Steel Community which relate to the free movement of goods are applied only on presentation, for the purpose of establishing the Community status of those goods, of the document provided for in Article 3 of the Additional Protocol, the party concerned may, for any valid reason, obtain subsequently from the competent authorities of the Member State of departure the document provided for in the said Article 3 of the Additional Protocol [Article 6 (3) of Regulation (EEC) N ° 678/85].' 5. Article 12 shall be replaced by the following: 'Article 121. Any goods that are to be carried under the procedure for external Community transit shall be the subject, in accordance with the conditions laid down in this Regulation, of a T 1 declaration. A T 1 declaration means a declaration on a form corresponding to the specimen single document form provided for in Article 1 of the Additional Protocol [single document from COM drawn up in accordance with Regulation (EEC) N ° 679/85]. 2. The T 1 form referred to in paragraph 1 may be supplemented, where appropriate, by one or more supplementary forms T 1 bis corresponding to the specimen of the supplementary form provided for in Article 1 of the Additional Protocol [supplementary form COM/c drawn up in accordance with Regulation (EEC) N ° 679/85]. 3. The T 1 and T 1 bis forms shall be printed and completed in one of the official languages of the Community accepted by the competent authorities of the Member State of departure. Where necessary, the competent authorities of a Member State concerned in the Community transit operation may require translation into the official language or one of the official languages of that Member State. 4. The T 1 declaration shall be signed by the person who requests permission to effect an external Community transit operation or by his authorized representative, and at least four copies of it shall be produced at the office of departure. 5. The supplementary documents appended to the T 1 declaration shall form an integral part thereof. 6. The T 1 declaration shall be accompanied by the transport document. The office of departure may dispense with production of this document at the time of completion of the customs formalities. However, the transport document must be produced whenever required by the customs authorities in the course of carriage. 7. Where the Community transit procedure in the Member State of departure succeeds another customs procedure, reference shall be made on the T 1 declaration to that procedure or to the corresponding customs documents.' 6. Article 39 shall be replaced by the following: 'Article 391. Any goods that are to be carried under the procedure for internal Community transit must be the subject of the declaration referred to in Article 1 of the Additional Protocol and be entered on a form cor-responding to the specimen form provided for in the said Article 1 [of the declaration referred to in Articles 4 and 6 of Regulation (EEC) N ° 678/85 and be entered on a form corresponding to the specimen COM form drawn up in accordance with Regulation (EEC) N ° 679/85]. The internal Community transit declaration shall bear the symbol T 2, which must be added to the symbol COM, if such a document is drawn up, or to any other symbol when another type of declaration is combined with the said internal Community transit declaration. In the event of use of supplementary forms, the symbol T 2 bis must be indicated on those forms for internal Community transit purposes. 2. Except where Articles 40 and 41 specify otherwise, the provisions of Title II shall apply mutatis mutandis to the procedure for internal Community transit.' 7. Article 41 shall be replaced by the following: ['Article 411. Goods in respect of which export/dispatch formalities are completed at a frontier customs office of the exporting Member State need not be dealt with under the Community transit procedure at that office unless they are subject to Community measures entailing control of their use or destination. In such a case, the only particulars which need be given in the internal Community transit declaration are those required for export/dispatch purposes by the provisions laid down by law, regulation or administrative action in the Member State of departure. The customs office of export/dispatch shall endorse a copy of the internal Community transit document and return it to the exporter/consignor or his representative, with the unused copies if he so requests. The endorsed copy must be delivered to the office of entry in the neighbouring Member State. An internal Community transit operation may begin at that office of entry, which shall then become the office of departure. 2. Paragraph 1 shall likewise apply to goods crossing an internal frontier within the meaning of the second subparagraph of Article 11 (g).'] 8. Article 47 shall be replaced by the following: ['Article 47The provisions of the Treaties establishing the European Economic Community and the European Coal and Steel Community which relate to the free movement of goods shall not apply to goods which, pursuant to Articles 44, 45 (1) or 46 (1), are not carried under the procedure for internal Community transit, unless the document provided for in Article 6 (3) of Regulation (EEC) N ° 678/85 is produced for the purpose of establishing their Community status.'] 9. Article 49 (2) (b) shall be replaced by the following: '(b) in other cases, if the document provided for in Article 3 of the Additional Protocol is produced to establish the Community status of the goods [Article 6 (3) of Regulation (EEC) N ° 678/85].'10. The heading of Title VIII shall be replaced by the following: ['Provisions relating to the application of this Regulation.']11. Article 55 shall be replaced by the following: ['Article 55The Committee on the Movement of Goods, hereinafter referred to as ''the Committee'', set up pursuant to Article 15 of Regulation (EEC) N ° 678/85, shall be responsible for the implementation of Articles 56 and 57.']12. Article 57 (2) and (3) are hereby deleted. Article 3Appendix II to the Agreement is hereby replaced by the new Appendix II annexed to this decision. Article 4Appendix II A is hereby deleted. Article 5This Decision shall enter into force on 1 January 1988. Done at Brussels, 14 August 1987. For the Joint CommitteeThe ChairmanH. LAURI ANNEX I LOADING LIST >TABLE> ANNEX II >TABLE> ANNEX III >TABLE> ANNEX V >TABLE> ANNEX VII LIST OF GOODS WHICH WHEN TRANSPORTED GIVE RISE TO AN INCREASE IN THE FLAT-RATE GUARANTEE >TABLE> ANNEX VIII >START OF GRAPHIC>>END OF GRAPHIC> ANNEX IX >START OF GRAPHIC>>END OF GRAPHIC> ANNEX XRegulation (EEC) N ° 223/77This Regulation ANNEX X TABLE OF EQUIVALENCE >TABLE>